Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 & 8 recites the limitation "reinforcement rib”  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the reinforcement rib disclosed in claim 5 and claim 8 is the same as the reinforcement member disclosed in claim 1 or a completely separate reinforcement rib.  For examination purposes the Examiner interprets the reinforcement rib to be the reinforcement member disclosed in 
claim 1. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 14 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanstaan et al. (US PG Publication 2014/0175143)


With respect to claim 1, Vanstaan et al. discloses a combustion-powered fastener driving tool fuel cell adapter comprising: an annular hub [Figure 5; Figure 10: Figure 11] including: 

(a) a tubular body having a tubular waist [Figure 11],
 (b) first, second, third, and fourth legs integrally connected to and extending downwardly from the tubular waist [Figure 11], 
the second leg having an inwardly extending lead-in outer chamfer defined by an outer surface, a bottom edge, a first side surface, and a second side surface of the second leg [Figure 11], 
the fourth leg having an inwardly extending lead-in outer chamfer defined by an outer surface, a bottom edge, a first side surface, and a second side surface of the fourth leg [Figure 11],

 (c) a first reinforcement member 122 integrally connected to and extending inwardly from the first leg [Figure 14], 
(d) a second reinforcement member 122 integrally connected to and extending inwardly from the third leg [Figure 14], 
(e) a first locking member 121 integrally connected to and extending outwardly from the first leg [Figure 13], and 
(f) a second locking member 121 integrally connected to and extending outwardly from the third leg [Figure 13; 0048]; 

an annular locking flange integrally connected to and extending radially outwardly from the hub [Figure 11]; 

an annular collar integrally connected to and longitudinally extending upwardly from the hub [Figure 10; Figure 11]; and

 a flexible suspension integrally connecting the collar to the hub [Figure 10; 0050].  

With respect to claim 2, Vanstaan et al. discloses wherein the hub, the locking flange, the collar, and the flexible suspension are monolithically formed. [Figure 10; Figure 11]
 
With respect to claim 4, Vanstaan et al. discloses wherein the first leg and the third leg each do not have an inwardly extending lead-in outer chamfer. [Figure 11]

With respect to claim 5, Vanstaan et al. discloses wherein the second leg and the fourth leg each do not include an inwardly extending reinforcement rib. [Figure 11; Figure 12; Figure 13; Figure 14]  


With respect to claim 8, Vanstaan et al. discloses wherein the first reinforcement member 122 is semi-cylindrical and the second reinforcement rib is semi-cylindrical.  [Figure 6; Figure 14]

With respect to claim 9, Vanstaan et al. discloses wherein each of the first and second locking members 121 includes a foot and a toe [Figure 11], wherein each of the first and second locking members has: (a) a first bottom surface; (b) a first side surface; (c) a first top surface; (d) a second top surface; (e) a second side surface; (f) a second bottom surface; (g) a third bottom surface; (h) a fourth bottom surface; and (i) an outer surface, wherein the outer surface and the second bottom surface do not define a chamfer. [Figure 11]


With respect to claim 11, Vanstaan et al. discloses wherein the locking flange is configured to minimize upward and downward flexing.  [0043]

With respect to claim 12, Vanstaan et al. discloses a combustion-powered fastener driving tool fuel cell adapter comprising: an annular hub [Figure 5; Figure 10: Figure 11] including: 

(a) a tubular body having a tubular waist [Figure 11],
 (b) first, second, third, and fourth legs integrally connected to and extending downwardly from the tubular waist [Figure 11], 
(c) a first reinforcement member 122 integrally connected to and extending inwardly from the first leg [Figure 14], 
(d) a second reinforcement member 122 integrally connected to and extending inwardly from the third leg [Figure 14], 
(e) a first locking member 121 integrally connected to and extending outwardly from the first leg [Figure 13], and 
(f) a second locking member 121 integrally connected to and extending outwardly from the third leg [Figure 13; 0048]; 

 an annular locking flange integrally connected to and extending radially outwardly from the hub [Figure 11], wherein the locking flange is configured to minimize upward and downward flexing [0043]; an annular collar integrally connected to and longitudinally extending upwardly from the hub [Figure 10; Figure 11]; and

 a flexible suspension integrally connecting the collar to the hub [Figure 10; 0050].  

 13. The combustion-powered fastener driving tool fuel cell adapter of Claim 
With respect to claim 14, Vanstaan et al. discloses a combustion-powered fastener driving tool fuel cell adapter comprising: an annular hub [Figure 5; Figure 10: Figure 11] including: 

(a) a tubular body having a tubular waist [Figure 11],
 (b) first, second, third, and fourth legs integrally connected to and extending downwardly from the tubular waist [Figure 11], 
the second leg having an inwardly extending lead-in outer chamfer defined by an outer surface, a bottom edge, a first side surface, and a second side surface of the second leg [Figure 11], 
the fourth leg having an inwardly extending lead-in outer chamfer defined by an outer surface, a bottom edge, a first side surface, and a second side surface of the fourth leg [Figure 11],

(c) a first semi-cylindrical reinforcement member 122 integrally connected to and extending inwardly from the first leg, [Figure 14]

(d) a second semi-cylindrical reinforcement member 122 integrally connected to and extending inwardly from the third leg, [Figure 14]

(e) a first locking member 121 integrally connected to and extending outwardly from the first leg [Figure 13], and 

(f) a second locking member 121 integrally connected to and extending outwardly from the third leg [Figure 13; 0048]; 

wherein the first leg and the third leg each do not have an inwardly extending lead-in outer chamfer, [Figure 11], and wherein the second leg and the fourth leg each do not include an inwardly extending reinforcement rib, [Figure 11; Figure 12; Figure 13; Figure 14];

 an annular locking flange integrally connected to and extending radially outwardly from the hub [Figure 11], wherein the locking flange includes: (a) an inner annular section integrally connected to and extending radially outwardly from the hub; 20and (b) an outer annular section integrally connected to and extending radially outwardly from the entire inner annular section [Figure 11], wherein the locking flange is configured to minimize upwardly and downward flexing [0043]; an annular collar integrally connected to and longitudinally extending upwardly from the hub [Figure 10; Figure 11]; and a flexible suspension integrally connecting the collar to the hub [Figure 10; 0050].  

With respect to claim 15, Vanstaan et al. discloses a wherein the hub, the locking flange, the collar, and the flexible suspension are monolithically formed.  [Figure 10; Figure 11]



 
 
 
 
 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 6, 7, 10, 13, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanstaan et al. (US PG Publication 2014/0175143).
With respect to claim 3, Vanstaan et al. does not disclose wherein the first, second, third, and fourth legs define an outer diameter of the hub being 0.843 ±0.002 inches. 

Although Vanstaan et al. does not directly disclose  wherein the first, second, third, and fourth legs define an outer diameter of the hub being 0.843 ±0.002 inches, the diameter is a variable that can be modified to effect the tightness of an engagement. [0009; 0013; 0052-0057]

Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art as of the effective filing date of the invention. As such, without showing unexpected results, the claimed product of the diameter of the hub cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the diameter of the hub to obtain a desired engagement. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Therefore it would have been obvious to one of ordinary skill in the art to have modified the first, second, third, and fourth legs  of Vanstaan et al. to define an outer diameter of the hub being 0.843 ±0.002 inches in order to allow for a desired engagement. 




With respect to claim 6, Vanstaan et al. discloses wherein the first, second, third, and fourth legs define a plurality of slots [Figure 13]

Vanstaan et al. does not disclose wherein each leg has a slot height of 0.150 ±0.005 inches.  

Although Vanstaan et al. does not directly disclose  a slot height of 0.150 ±0.005 inches, the slot height is a variable that can be modified to effect the manufacturing tolerances or the tightness of an engagement. [0009; 0013; 0052-0057]

Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art as of the effective filing date of the invention. As such, without showing unexpected results, the claimed product of the slot height cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the slot height to obtain a desired engagement. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Therefore it would have been obvious to one of ordinary skill in the art to have modified the slot height of Vanstaan et al. to be  0.150 ±0.005 inches in order to allow for a desired engagement. 


With respect to claim 7, Vanstaan et al. discloses wherein the first, second, third, and fourth legs include additional supporting sections [Figure 11]

Vanstaan et al. does not disclose wherein the supporting sections each having a height of 0.185 ±0.010 inches.

  Although Vanstaan et al. does not directly disclose  wherein the supporting sections each having a height of 0.185 ±0.010 inches, the height is a variable that can be modified to effect the tightness of an engagement. [0009; 0013; 0052-0057]

Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art as of the effective filing date of the invention. As such, without showing unexpected results, the claimed product of the height of the supporting sections cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the height of the supporting sections to obtain a desired engagement. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Therefore it would have been obvious to one of ordinary skill in the art to have modified the supporting sections  of Vanstaan et al. to have a height of 0.185 ±0.010 inches, in order to allow for a desired engagement. 

With respect to claim 10, Vanstaan et al. discloses wherein the locking flange includes: (a) an inner annular section integrally connected to and extending radially outwardly from the hub; and (b) an outer annular section integrally connected to and extending radially outwardly from the inner annular section [Figure 11].

Vanstaan et al. does not disclose wherein the height of the inner annular section is 0.095 ±0.010 inches and the height of the outer annular section is 0.200 ±0.005 inches.  

Although Vanstaan et al. does not directly disclose  wherein the height of the inner annular section is 0.095 ±0.010 inches and the height of the outer annular section is 0.200 ±0.005 inches, the height is a variable that can be modified to effect the manufacturing tolerances or the tightness of an engagement. [0009; 0013; 0052-0057]

Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art as of the effective filing date of the invention. As such, without showing unexpected results, the claimed product of the height of the inner and outer annular section cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the height of the inner and outer annular section to obtain a desired engagement. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Therefore it would have been obvious to one of ordinary skill in the art to have modified the inner and outer annular section of Vanstaan et al. to  have a height  of 0.095 ±0.010 and 0.200 ±0.005 inches, in order to allow for a desired engagement. 



With respect to claim 13, Vanstaan et al. discloses wherein the locking flange includes: (a) an inner annular section integrally connected to and extending radially outwardly from the hub; and (b) an outer annular section integrally connected to and extending radially outwardly from the inner annular section [Figure 11].

Vanstaan et al. does not disclose wherein the height of the inner annular section is 0.095 ±0.010 inches and the height of the outer annular section is 0.200 ±0.005 inches.  

Although Vanstaan et al. does not directly disclose  wherein the height of the inner annular section is 0.095 ±0.010 inches and the height of the outer annular section is 0.200 ±0.005 inches, the height is a variable that can be modified to effect the manufacturing tolerances or the tightness of an engagement. [0009; 0013; 0052-0057]

Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art as of the effective filing date of the invention. As such, without showing unexpected results, the claimed product of the height of the inner and outer annular section cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the height of the inner and outer annular section to obtain a desired engagement. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Therefore it would have been obvious to one of ordinary skill in the art to have modified the inner and outer annular section of Vanstaan et al. to  have a height  of 0.095 ±0.010 and 0.200 ±0.005 inches, in order to allow for a desired engagement. 

With respect to claim 16, Vanstaan et al. does not disclose wherein the first, second, third, and fourth legs define an outer diameter of the hub being 0.843 ±0.002 inches. 

Although Vanstaan et al. does not directly disclose  wherein the first, second, third, and fourth legs define an outer diameter of the hub being 0.843 ±0.002 inches, the diameter is a variable that can be modified to effect the tightness of an engagement. [0009; 0013; 0052-0057]

Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art as of the effective filing date of the invention. As such, without showing unexpected results, the claimed product of the diameter of the hub cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the diameter of the hub to obtain a desired engagement. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Therefore it would have been obvious to one of ordinary skill in the art to have modified the first, second, third, and fourth legs  of Vanstaan et al. to define an outer diameter of the hub being 0.843 ±0.002 inches in order to allow for a desired engagement. 



  
With respect to claim 17, Vanstaan et al. discloses wherein the first, second, third, and fourth legs define a plurality of slots [Figure 13]

Vanstaan et al. does not disclose wherein each leg has a slot height of 0.150 ±0.005 inches.  

Although Vanstaan et al. does not directly disclose  a slot height of 0.150 ±0.005 inches, the slot height is a variable that can be modified to effect the manufacturing tolerances or the tightness of an engagement. [0009; 0013; 0052-0057]

Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art as of the effective filing date of the invention. As such, without showing unexpected results, the claimed product of the slot height cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the slot height to obtain a desired engagement. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Therefore it would have been obvious to one of ordinary skill in the art to have modified the slot height of Vanstaan et al. to be  0.150 ±0.005 inches in order to allow for a desired engagement. 

With respect to claim 18, Vanstaan et al. discloses wherein the first, second, third, and fourth legs include additional supporting sections [Figure 11]

Vanstaan et al. does not disclose wherein the supporting sections each having a height of 0.185 ±0.010 inches.

  Although Vanstaan et al. does not directly disclose  wherein the supporting sections each having a height of 0.185 ±0.010 inches, the height is a variable that can be modified to effect the tightness of an engagement. [0009; 0013; 0052-0057]

Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art as of the effective filing date of the invention. As such, without showing unexpected results, the claimed product of the height of the supporting sections cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the height of the supporting sections to obtain a desired engagement. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Therefore it would have been obvious to one of ordinary skill in the art to have modified the supporting sections  of Vanstaan et al. to have a height of 0.185 ±0.010 inches, in order to allow for a desired engagement. 


With respect to claim 19, Vanstaan et al. discloses wherein each of the first and second locking members 121 includes a foot and a toe [Figure 11], wherein each of the first and second locking members has: (a) a first bottom surface; (b) a first side surface; (c) a first top surface; (d) a second top surface; (e) a second side surface; (f) a second bottom surface; (g) a third bottom surface; (h) a fourth bottom surface; and (i) an outer surface, wherein the outer surface and the second bottom surface do not define a chamfer. [Figure 11]


With respect to claim 20, Vanstaan et al. does not disclose wherein the height of the inner annular section is 0.095 ±0.010 inches and the height of the outer annular section is 0.200 ±0.005 inches.  

Although Vanstaan et al. does not directly disclose  wherein the height of the inner annular section is 0.095 ±0.010 inches and the height of the outer annular section is 0.200 ±0.005 inches, the height is a variable that can be modified to effect the manufacturing tolerances or the tightness of an engagement. [0009; 0013; 0052-0057]

Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art as of the effective filing date of the invention. As such, without showing unexpected results, the claimed product of the height of the inner and outer annular section cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the height of the inner and outer annular section to obtain a desired engagement. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Therefore it would have been obvious to one of ordinary skill in the art to have modified the inner and outer annular section of Vanstaan et al. to  have a height  of 0.095 ±0.010 and 0.200 ±0.005 inches, in order to allow for a desired engagement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723